Exhibit 10.1

 

 

EXECUTION VERSION

 

Temporary Increase Agreement

 

 

September 28, 2012

 

Walker & Dunlop, LLC

7501 Wisconsin Avenue

Suite 1200E

Bethesda, Maryland  20814-6531

 

Re:                             Warehousing Credit and Security Agreement -
Temporary Warehousing Commitment Increase

 

Ladies and Gentlemen:

 

Reference is made to that certain Warehousing Credit and Security Agreement (as
amended and in effect, and as supplemented, the “Credit Agreement”) dated as of
September 4, 2012, by and among Walker & Dunlop, LLC (the “Borrower”) and Bank
of America, N.A. as Credit Agent (the “Credit Agent”), and Bank of America,
N.A., in its capacity as the sole lender as of the date hereof (the “Lender”). 
Capitalized terms used herein without definition shall have the same meanings
herein as in the Credit Agreement.

 

The Borrower has requested that the Lender temporarily increase (the “Temporary
Increase Commitment”) the Warehousing Commitment Amount by $640,000,000 (the
“Temporary Increase Amount”), and the Lender has agreed to so temporarily
increase the Warehousing Commitment Amount, subject to, and on, the terms and
conditions set forth herein.

 

Accordingly, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Borrower, the Credit Agent, and the Lender
hereby agree as follows:

 

1.                                      Temporary Increase in Warehousing
Commitment Amount.

 

(a)                                 Subject to and on the terms and conditions
set forth in this agreement, for the period (the “Temporary Commitment Increase
Period”) commencing on the date hereof (the “Temporary Commitment Increase
Effective Date”) to, but not including, the Temporary Commitment Increase
Termination Date (as defined in Section 1(b) below), the Warehousing Commitment
Amount shall be increased by $640,000,000.

 

(b)                                 On the Temporary Commitment Increase
Termination Date, automatically, without notice or demand, the Temporary
Increase Commitment will terminate, and the Warehousing Commitment Amount shall
be restored to the then amount of the Warehousing Commitment Amount determined
pursuant to the provisions

 

--------------------------------------------------------------------------------


 

of the Credit Agreement without taking into account the Temporary Increase
Amount.  As used herein, the term “Temporary Commitment Increase Termination
Date” means the earliest to occur of (i) 2:00 P.M. on December 6, 2012, (ii) the
occurrence of an Event of Default, or (iii) the termination of the Warehousing
Commitment pursuant to Section 10.2 of the Credit Agreement.

 

2.                                      Borrowings and Payments of Warehousing
Advances.  Borrowings of the Temporary Increase Amount shall not be available to
the Borrower unless and until all amounts under the existing Warehousing
Commitment (without giving effect to the Temporary Increase Commitment) have
first been funded.  Borrowings of the Temporary Increase Amount shall be subject
to all applicable conditions for Warehousing Advances and other applicable
provisions of the Credit Agreement.  For avoidance of doubt, all Warehousing
Advances funded with the Temporary Increase Commitment shall accrue interest in
accordance with the provisions of Section 3.1 of the Credit Agreement. In
addition to the applicable provisions of this agreement, payments of amounts so
borrowed shall be subject to all of the applicable provisions of the Credit
Agreement for payments and prepayments of Warehousing Advances.  Without
limiting the provisions of Section 3.3 of the Credit Agreement (Principal
Payments), so long as any Warehousing Advances which have been funded under the
Temporary Increase Commitment remain unpaid, any repayments of Warehousing
Advances made by the Borrower during the Temporary Commitment Increase Period
shall be accompanied by a written statement to the Credit Agent directing the
Credit Agent to apply such principal payment in reduction of the then
outstanding principal balance of the Loan under either (i) the Warehousing
Commitment (without giving effect to the Temporary Increase Commitment), or
(ii) the Temporary Increase Commitment.

 

3.                                      Temporary Increase Note.  To evidence
the Temporary Increase Commitment, the Borrower shall execute and deliver to the
Lender a promissory note, in the form provided by the Lender, in a face amount
equal to the Temporary Increase Amount (the “Temporary Increase Note”).

 

4.                                      Payment Upon Temporary Commitment
Increase Termination Date. By 2:00 P.M., Boston time, on the Temporary
Commitment Increase Termination Date, the Borrower shall, without notice or
demand, pay to Credit Agent, for the benefit of the Lender, that amount which is
necessary to reduce the outstanding principal balance of the Loan to the maximum
principal balance of the Loan then permitted to be outstanding under the Credit
Agreement under all other applicable provisions of the Credit Agreement (none of
which are being affected by this agreement), after giving effect to the
termination of the Temporary Increase Commitment.  The failure of the Borrower
to so comply with the foregoing provision shall constitute an immediate Event of
Default without notice or demand by the Lender.

 

5.                                      Usage Fee; Lender’s Return. As
consideration for the Lender’s agreement to temporarily increase the Warehousing
Commitment Amount as provided herein, the Borrower shall pay to the Lender the
following amounts, at the times specified, which amounts shall be deemed to be
fully earned upon the Borrower’s execution of this agreement:

 

2

--------------------------------------------------------------------------------


 

(a)                                 At the end of the Temporary Commitment
Increase Period, Credit Agent will determine the average usage of the Temporary
Increase Commitment during the Temporary Commitment Increase Period by
calculating the arithmetic daily average of the outstanding Warehousing Advances
which were funded pursuant to the Temporary Increase Amount during the Temporary
Commitment Increase Period (“Used Portion”). Borrower agrees to pay to Credit
Agent, for the benefit of the Lender, a fee (“Usage Fee”) in an amount of 0.20%
per annum of the Used Portion during such Temporary Commitment Increase Period. 
Borrower shall pay to the Credit Agent, for the benefit of the Lender, the Usage
Fee within three (3) Business Days after the date of Credit Agent’s invoice. 
Credit Agent’s determination of the Usage Fee is computed on the basis of the
actual number of days in each month and a year of 360 days, and is conclusive
and binding, absent manifest error.

 

(b)                                 At the end of the Temporary Commitment
Increase Period, Credit Agent will calculate the amount of interest which
accrued at the Applicable Margin, in accordance with the provisions of the
Credit Agreement on the aggregate outstanding principal balance of all
Warehousing Advances which were funded pursuant to the Temporary Increase Amount
during the Temporary Commitment Increase Period (the “Accrued Interest”).  In
the event the Accrued Interest is less than $1,000,000, the Credit Agent shall
so notify the Borrower, and within three (3) Business Days after the date of the
Credit Agent’s invoice therefor, the Borrower shall pay to the Credit Agent, for
the benefit of the Lender, an amount equal to the $1,000,000 minus the Accrued
Interest.

 

6.                                      Amendments to Credit Agreement.

 

(a)                                 The definition of “Outside Sell Down Date”
which is set forth on Page 13-12 of the Credit Agreement is hereby deleted in
its entirety, and the following substituted in its stead:

 

““Outside Sell Down Date” means December 6, 2012.”

 

(b)                                 Without limiting the provisions of the
Credit Agreement, including, without limitation, the provisions of Exhibit C
(Eligible Loans and Other Assets),   the Borrower, the Credit Agent and the
Lenders hereby acknowledge and agree that the following Mortgage Loans which are
intended to be subject to Purchase Commitments may only be purchased by the
following respective Investors:

 

Mortgage Loan

 

Investor

Fairfield

 

Freddie Mac

 

 

 

TGM

 

Credit Suisse Securities

 

 

 

Waterfront

 

Any of the following Investors:

Bank of America Securities

Citigroup/Smith Barney Securities

 

3

--------------------------------------------------------------------------------


 

 

 

Credit Suisse Securities

Deutsche Securities

Duncan-Williams, Inc.

Freddie Mac

Goldman Sachs Securities

JP Morgan Securities Inc.

Morgan Stanley Securities

Nomura Securities

RBC Securities

RBS Securities

UBS Securities

Wells Fargo Securities

 

7.                                      Borrower Acknowledgements.  The Borrower
acknowledges, confirms and agrees that:

 

(a)                                 All references in any Loan Document to the
Borrower’s obligations to the Lender shall mean and include the Obligations as
affected by this agreement and the Borrower’s obligations under the Temporary
Increase Note.

 

(b)                                 This agreement and the Temporary Increase
Note each shall constitute a Loan Document.

 

(c)                                  Except as provided herein, the terms and
conditions of the Loan Agreement and the other Loan Documents remain in full
force and effect, and the Borrower hereby ratifies, confirms and reaffirms all
and singular of the terms and conditions of the Loan Agreement and the other
Loan Documents.

 

(d)                                 The Borrower has no claims, counterclaims,
offsets, or defenses against the Credit Agent or the Lender directly or
indirectly relating to the Borrower’s relationship with the Credit Agent and the
Lender with respect to the Loan and/or the Borrower’s obligations under any Loan
Document, and, to the extent that Borrower has or ever had any such claims,
counterclaims, offsets, or defenses, the Borrower irrevocably waives the same
and releases the Credit Agent and the Lender therefrom.

 

(e)                                  The Borrower shall promptly pay upon
receipt of an invoice or statement therefor the reasonable attorneys’ fees and
expenses incurred by the Credit Agent in connection with this agreement.

 

4

--------------------------------------------------------------------------------


 

8.                                      Representations and Warranties.  The
Borrower hereby represents and warrants to the Credit Agent and the Lender as
follows:

 

(a)                                 No Default or Event of Default exists as of
the date the Borrower executes this agreement, nor will a Default or Event of
Default exist as of the Temporary Commitment Increase Effective Date.

 

(b)                                 The representations and warranties made by
the Borrower in the Loan Agreement and the other Loan Documents are true and
correct as of the date hereof, and will be true and correct as of the Temporary
Commitment Increase Effective Date, except as to (i) matters which speak to a
specific date, (ii) changes in the ordinary course to the extent permitted and
contemplated by the Loan Agreement, and (iii) matters previously disclosed to
and approved in writing by the Credit Agent.

 

(c)                                  The Borrower has the power and authority
and legal right to execute, deliver and perform this agreement and the Temporary
Increase Note, has taken all necessary action to authorize the execution,
delivery, and performance of this agreement and the Temporary Increase Note, and
the person executing and delivering this Amendment and the Temporary Increase
Note on behalf of the Borrower is duly authorized to do so.

 

(d)                                 This agreement and the Temporary Increase
Note constitute the legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with their terms, subject to the
effect of applicable bankruptcy and other similar laws affecting the rights of
creditors generally and the effect of equitable principles whether applied in an
action at law or a suit in equity.

 

9.                                      Conditions Precedent.  This agreement
shall be effective only upon the satisfaction by the Borrower of, or written
waiver by the Credit Agent of, the following conditions and any other conditions
set forth in this agreement:

 

(a)                                 This agreement shall have been duly executed
and delivered by the respective parties hereto, and the Borrower shall have
delivered the duly executed Temporary Increase Note to the Lender.

 

(b)                                 All actions on the part of the Borrower
necessary for the valid execution, delivery and performance by the Borrower of
this agreement and the Temporary Increase Note shall have been duly and
effectively taken, and evidence thereof satisfactory to the Credit Agent shall
have been provided to the Credit Agent, including a Certificate of the Secretary
of the Borrower as to all necessary consents, approvals, resolutions and the
like with respect to the authorization of the Borrower to enter into, execute
and deliver, and perform its obligations under this agreement and the Temporary
Increase Note, and the incumbency and authenticity of the signatures of the
Person or Persons executing this agreement and the Temporary Increase Note, and
any other documents to be executed and delivered by or on behalf of the Borrower
in connection herewith.

 

5

--------------------------------------------------------------------------------


 

(c)                                  The Borrower shall have provided such
additional documents to the Lender as the Lender may have reasonably requested.

 

(d)                                 No Default or Event of Default shall have
occurred and be continuing.

 

10.                               Miscellaneous

 

(a)                                 This agreement may be executed in several
counterparts and by each party on a separate counterpart, each of which when so
executed and delivered shall be an original, and all of which together shall
constitute one instrument.  Signatures transmitted electronically (including by
fax or e-mail) shall have the same legal effect as originals, but each party
nevertheless shall deliver original signed counterparts of this Amendment to
each other party.

 

(b)                                 The Borrower shall reimburse the Credit
Agent for actual and reasonable out-of-pocket expenses incurred in connection
with the preparation, negotiation, and execution of this agreement as provided
for in Section 12.2 of the Credit Agreement.

 

(c)                                  This agreement expresses the entire
understanding of the parties with respect to the subject matter hereof.  No
prior negotiations or discussions shall limit, modify, or otherwise affect the
provisions hereof.

 

(d)                                 Unless and until otherwise specifically and
unambiguously set forth in writing by the Credit Agent, the Credit Agent’s (or
its counsel’s) delivery of unsigned copies of, or of subsequent revisions to,
this agreement (and/or any related documents) is solely for the purposes of
review by the Borrower and its counsel, and neither such delivery, any prior or
subsequent communications, nor the negotiation of any terms or provisions of
this agreement (and/or any related documents), between the Credit Agent and the
Lender and the Borrower (and/or their respective counsel), whether oral or
written, shall in any way be construed as an offer or commitment by the Credit
Agent or the Lender to enter into this agreement, nor in any way imply that the
Credit Agent or the Lender is under any obligation to enter into this
agreement.  The decision of the Credit Agent and the Lender whether to enter
into, or to consider entering into, the within Amendment is in their sole and
absolute discretion.  The signing of this agreement by the Borrower shall not be
deemed to create any agreement by the Credit Agent and the Lender unless and
until, in their sole and absolute discretion, the Credit Agent and the Lender
have signed this agreement and delivered it to the Borrower or its counsel.

 

(e)                                  This agreement shall be governed in
accordance with the internal laws of the Commonwealth of Massachusetts (without
regard to conflict of laws principles) as an instrument under seal.

 

(f)                                   Time is of the essence hereunder.

 

[Signatures follow]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this agreement to be duly executed
as of the date first above written.

 

 

BORROWER:

WALKER & DUNLOP, LLC

 

 

 

 

 

By

 /s/ Deborah Wilson

 

Name: Deborah Wilson

 

Its: EVP, CFO & Treasurer

 

 

 

 

CREDIT AGENT:

BANK OF AMERICA, N.A.

 

 

 

 

 

By

/s/ John F. Simon

 

Name: John F. Simon

 

Its: SVP

 

 

 

 

LENDER:

BANK OF AMERICA, N.A.

 

 

 

 

 

By

/s/ John F. Simon

 

Name: John F. Simon

 

Its: SVP

 

--------------------------------------------------------------------------------